Citation Nr: 1549192	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  13-11 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1961 to April 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

A Board videoconference hearing was scheduled in September 2014, but the Veteran failed to report.  His hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).  

In March 2015, the Board remanded the case for additional development.  The Board's ordered that a VA mental health examination be obtained.  The Veteran did not report for his examination, and indicated that he wished to withdraw his claim.  As such a request for withdrawal must be made in writing the Appeals Management Center (AMC) sent the Veteran a letter in August 2015 that provided him with a copy of VA Form 21-4138 so that he could provide a written request.  The Veteran did not respond; thus, his appeal remains pending.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Because there has not been substantial compliance with the Board's earlier decision, a second remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board's March 2015 decision specifically requested that Harris County Vet Center records be obtained.  It does not appear that an attempt was made to retrieve these records.  Accordingly, remand is necessary so that another effort to get these records can be made.  

Accordingly, the case is REMANDED for the following action:

1.  Request any and all outstanding records from the Harris County Vet Center.  

2.  After conducting any additional indicated development, readjudicate the issue on appeal.  If it remains denied, issue a supplemental statement of the case and afford the Veteran and his representative opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

